 

AO 472 (Rev. ll/16) Order of Detenlion Pending Trial E l l l ii g

UNITED STATES DISTRICT COURT APR 1 9 2019

\cTco |\T.
fm ess::i.s@:am 4

 

    
 

Eastern District of California lv

United States of America

v.
Case No. 2:19-mj-00062-KJN
CARRlE A. SMITH t

Defendant

ORDER OF DETENTION PENDING TRIAL
Part I - Eligibility for Detention

Upon the

Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
l\/lotion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(1‘)(2),

the Court held a detention hearing and found that detention is warranted This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3 l42(i), in addition to any other findings made at the hearing.

Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

$A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violamr): There is a rebuttable
presumption that no condition or combination of conditions will reasonably assure the safety of any other person
and t community because the following conditions have been met:

(1) the defendant is charged with one Of the following crimes described in 18 U.S.C. § 3142(f)(1):
(a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
§ 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
(b) an offense for which the maximum sentence is life imprisonment or death; or
}(c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances lmport and Export Act
(21 U.S.C. §§ 951-971), or Chapter 705 ofTitle 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
(d) any felony if such person has been convicted of two or more offenses described in subparagraphs
(a) through (c) of this paragraph, or two or more State Or local offenses that would have been offenses
described in subparagraphs (a) through (c) ofthis paragraph ifa circumstance giving rise to Federal
jurisdiction had existed, or a combination of such offenses; or
(e) any felony that is not otherwise a crime of violence but involves:
(i) a minor victim; (ii) the possession ofa firearm or destructive device (as defined in 18 U.S.C. § 921);
(iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
(2) the defendant has previously been convicted ofa Federal offense that is described in 18 U.S.C.
§ 3142($(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
to F ederal jurisdiction had existed; and
(3) the offense described in paragraph (2) above for which the defendant has been convicted was
committed while the defendant was on release pending trial for a Federal, State, or local offense; and
E(4) a period of not more than five years has elapsed since the date of conviction, or the release of the
defendant from imprisonment, for the Offense described in paragraph (2) above, whichever is later.

Page l 0f3

 

 

AO 472 (Rev. ll/16) Order of Detention Pending Trial

|:BB. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcon'cs, firearm other apfenses): There is a
rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
defendant as required and the safety ofthe community because there is probable cause to believe that the defendant
committed one or more ofthe following offenses:

(1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the

Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances lmport and Export Act (21
U.S.C. §§ 951-971), or Chapter 705 ofTitle 46, U.S.C. (46 U.S.C. §§ 70501-70508);

(2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
(3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term ofimprisonment of 10 years
or more is prescribed;

E(¢i) an effense under Chapter 77 OfTiiie 18, u.s.C. (18 u.s.C. §§ 1581_1597) for which a maximum term er
imprisonment of 20 years or more is prescribed; or

E(s) an effense involving a minor victim under 18 u.s.C. §§ 1201, 1591, 2241, 2242, 2244(3)(1), 2245,

225 i, 2251A, 2252(3)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(i), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
2260, 2421, 2422, 2423, m 2425.

UC. Conclusions Regarding Applicability of Any Presumption Established Above

The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
Ol‘d€l‘€d Orl that baSlS. (Part lll need not be completed.)

OR

:)The defendant has presented evidence sufficient to rebut the presumption, but after considering the
presumption and the other factors discussed below, detention is warranted.

Part III - Analysis and Statement of the Reasons for Detention

After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
the safety of any other person and the community.

y a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
the defendant’s appearance as required.

ln addition to any findings made on the record at the hearing, the reasons for detention include the following:

 

\< Weight of evidence against the defendant is strong

 

{ Subject to lengthy period of incarceration if convicted
)< Prior criminal history

 

 

Participation in criminal activity while on probation, parole, or supervision

 

History of violence or use of weapons

 

History of alcohol or substance abuse

 

Lack of stable employment

 

Lack of stable residence

 

><><)<

Lack of financially responsible sureties

 

 

 

Lack of significant community or family ties to this district

 

Page 2 of 3

 

 

' §

AO 472 (Rev. 11/16) Order of Detention Pending Trial

 

Significant family or other ties outside the United States
Lack of legal status in the United States
a Subject to removal or deportation after serving any period of incarceration

 

 

 

%Prior failure to appear in court as ordered

 

Prior attempt(s) to evade law enforcement

 

Use of alias(es) or false documents

 

Background information unknown or unverified

 

 

Prior violations of probation, parole, or supervised release

 

`¢>/<

 

OTHER REASONS OR FURTHER EXPLANATION:

Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attomey General’s designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order ofa court of the United States or on request of an attorney for the Government, the person
in charge ofthe corrections facility must deliver the defendant t a United States l\/larshal for the purpose of an appearance
in connection with a court proceeding

   

Daie: , , 449/2919 ,

Newman,7 U¢nitediStates l\/Iagistraterjudge

Page 3 of3

 

 

